Appeal from a judgment (denominated order) of the Supreme Court, Ontario County (James R. Harvey, A.J.), entered November 19, 2004. The judgment granted defendants’ motion for partial summary judgment dismissing the first cause of action and judgment on the first counterclaim, adjudged that certain real property is vested in fee simple in defendants and that plaintiffs and every other person claiming under them are barred from all claims to an estate or interest in that real property, and denied plaintiffs’ cross motion for partial summary judgment and for an order of preclusion.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., PJ., Scudder, Kehoe, Smith and Pine, JJ.